ORDER

PER CURIAM:
AND NOW, this 19th day of October, 2000, upon consideration of the Report and Recommendations of the Disciplinary Board dated August 18, 2000, it is hereby
ORDERED that BONNIE ANN WOOLEVER be and she is SUSPENDED from the Bar of this Commonwealth for a period of five (5) years retroactive to July 22, 1999, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.